IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES DEERFIELD COOK II,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5744

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 5, 2017.

An appeal from an order of the Circuit Court for Leon County.
Charles W. Dodson, Judge.

James Deerfield Cook II, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of

December 22, 2016, the Court has determined that appellant failed to invoke the

Court’s jurisdiction in a timely manner. Fla. R. App. P. 9.110(b). Accordingly, the

appeal is dismissed.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.